DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (previously cited, US 2013/0115588) (hereinafter “Davis”) in view of Singh et al (US 2013/0012689; hereinafter “Singh”) and Vann (US 4,941,897).
Regarding claim 1, Davis discloses a system for proliferation of cells within the bioreactor, comprising a hollow fiber tangential flow filter having a wall (tangential hollow flow filter (22) formed of polyethylene material; see FIGS. 5, 3 and 10; ¶ [0016]; [0029]; [0040]; [0064], [0087]-[0088], [0099] and [0108]; Claim 7). 	Davis does not explicitly disclose wherein the wall of the polyethylene tangential flow filter defines a plurality of tortuous paths therethrough, said tortuous paths comprising narrowing channels and settling zones. 	Singh discloses that use of depth filters for bioprocessing cell culture broth is well-known in the art, because it allows removal of contaminants and are disposable ([0080]). 	Vann discloses hollow fiber membrane depth filtration having a wall thickness through which the pores define tortuous path. The twists and turns in the path provide tight corners, kinks and areas of reduced diameter which trap particles if a much smaller size than the nominal pore size (Vann, col. 6, ll. 35-45; FIG. 6). 	In view of Singh and Vann, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tangential flow filter of Davis with the filter of Vann, since Singh discloses that it is well-known in the art to employ depth filters for bioprocessing of cell culture broth (Singh at [0080]). One of ordinary skill in the art would have made said modification, because it allows removal of contaminants and are disposable (Singh at [0080]). Further, one of ordinary skill in the art would have made said modification because Vann discloses that the tortuous path of the filter facilitates better removal of contaminates from the fluid (Vann, col. 6, ll. 35-45; FIG. 6). 	Modified Davis discloses wherein the tortuous path is defined by the thickness of the wall of the hollow fiber filter (Vann, col. 6, ll. 35-45), but does not explicitly disclose wherein the thickness is 1.2-1.7 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thickness of the wall of modified Davis to have the claimed thickness. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious. Further, one of ordinary skill in the art would have made said modification for the purpose of achieving the desired filtration of contaminants. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (previously cited, US 2013/0115588) (hereinafter “Davis”) in view of Singh et al (US 2013/0012689; hereinafter “Singh”), Vann (US 4,941,897), Williams et al. (previously cited, US 2010/0230950) (hereinafter “Williams”), West (previously cited, US 2005/0112542) and Guinn (previously cited, US 4,918,019).
Regarding claims 2-6, Davis discloses a system for proliferation of cells within the bioreactor, the system comprising:    	(a) a bioreactor vessel containing bioreactor fluid (disposable container (21) containing culture medium fluid; see FIGS. 3 and 10; ¶[0024]-[0028] and [0071]-[0074]), the bioreactor fluid comprising: cells residing in the bioreactor vessel, the cells including cells produced in the bioreactor vessel; additional material residing including at least one of waste material, expressed proteins, and viruses of interest residing in the bioreactor (cells are cultured in the bioreactor to produce target substance, e.g., proteins, and waste material produced in the bioreactor is removed from the cell culture; see Abstract; ¶ [0024]-[0028]; [0055]-[0057] and [0076]);  	a first aseptic connector (the system of Davis includes disposable connectors between the bioreactor and separation unit; see Claim 13);  	a first bioreactor fluid flow tubing connected to the first aseptic connector (the portion of the fluid communication conduit (19) formed between the inlet feed of bioreactor (21) and disposable pump; see FIGS. 3, 5 and 10; ¶ [0024]-[0027], [0069], [0073] and [0076]);  	a disposable pump head connected to the first bioreactor fluid flow tubing (disposable pump head is disposed on the conduit between the bioreactor (21) and separation unit (22); see FIGS. 3, 5 and 10; ¶ [0029]; [0059] and [0069]); 	second bioreactor fluid flow tubing connected to the disposable pump head (the portion of the fluid conduit (19) formed between the disposable pump and the separation unit (filter (22)); see FIGS. 3, 5 and 10; ¶ [0024]-[0027], [0069], [0073] and [0076]); 	a tangential flow filter connected to the second bioreactor fluid flow tubing (tangential hollow flow filter (22) formed of polyethylene material; see FIGS. 5, 3 and 10; ¶ [0016]; [0029]; [0040]; [0064], [0087]-[0088], [0099] and [0108]; Claim 7); 	permeate tubing connected to a permeate port of the tangential flow filter (the tangential filtration filter (22) includes a permeate port (39) coupled a permeate conduit; see ¶ [0105]; FIGS. 3 and 10); 	third bioreactor fluid flow tubing connected to a retentate port of the tangential flow filter (the tangential filtration filter (22) includes a retentate port (38) coupled a second conduit (20) so as to recycle retentate from the separation unit (22) to the bioreactor (21); see ¶ [0027], [0085] and [0105]; FIGS. 3, 5 and 10);  	a third connector connected to the third bioreactor fluid flow tubing (the system of Davis includes disposable connectors disposed between the bioreactor and the separation unit (22); the system of Davis is considered to comprise at least one disposable connector in each of the fluid communication conduits (19,20) so as to connect the bioreactor to the filtration unit; see Claim 13; FIGS. 3 and 10); 	and 	a second connector connected to the third bioreactor fluid flow tubing (the system of Davis includes disposable connectors disposed between the bioreactor and the separation unit (22); the system of Davis is considered to comprise at least one disposable connector in each of the fluid communication conduits (19,20) so as to connect the bioreactor to the filtration unit; see Claim 13; FIGS. 3 and 10). 		Davis does not explicitly disclose wherein the wall of the polyethylene tangential flow filter (tangential hollow flow filter (22); see FIGS. 5, 3 and 10) defines a plurality of tortuous paths therethrough, said tortuous paths comprising narrowing channels and settling zones. 	Singh discloses that use of depth filters for bioprocessing cell culture broth is well-known in the art, because it allows removal of contaminants and are disposable ([0080]). 	Vann discloses hollow fiber membrane depth filtration having a wall thickness through which the pores define tortuous path. The twists and turns in the path provide tight corners, kinks and areas of reduced diameter which trap particles if a much smaller size than the nominal pore size (Vann, col. 6, ll. 35-45; FIG. 6). 	In view of Singh and Vann, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tangential flow filter of Davis with the filter of Vann, since Singh discloses that it is well-known in the art to employ depth filters for bioprocessing of cell culture broth (Singh at [0080]). One of ordinary skill in the art would have made said modification, because it allows removal of contaminants and are disposable (Singh at [0080]). Further, one of ordinary skill in the art would have made said modification because Vann discloses that the tortuous path of the filter facilitates better removal of contaminates from the fluid (Vann, col. 6, ll. 35-45; FIG. 6). 	Modified Davis discloses wherein the tortuous path is defined by the thickness of the wall of the hollow fiber filter (Vann, col. 6, ll. 35-45), but does not explicitly disclose wherein the thickness is 1.2-1.7 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thickness of the wall of modified Davis to have the claimed thickness. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious. Further, one of ordinary skill in the art would have made said modification for the purpose of achieving the desired filtration of contaminants. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. 	Modified Davis discloses the process of circulating a bioreactor fluid through a thick walled hollow fiber tangential flow filter according to claim 1, thereby separating the bioreactor fluid into a retentate flow comprising the cells that is to be returned from the tangential flow filter through the return tubing to the bioreactor and a permeate flow (Davis discloses wherein ell culture including target substance is transported to the tangential separation unit, the retentate is returned to the bioreactor and the permeate is removed to a collection vessel; see ¶ [0024]; the tangential filtration filter (22) includes a retentate port (38) coupled a second conduit (20) so as to recycle retentate from the separation unit (22) to the bioreactor (21); see ¶ [0027], [0085] and [0105]; FIGS. 3, 5 and 10). 	Modified Davis discloses the process of circulating the bioreactor fluid through the thick walled hollow fiber tangential flow filter; thereby separating the bioreactor fluid into a retentate flow comprising the cells that is returned from the thick walled hollow fiber tangential flow filter through the retentate return tubing to the bioreactor vessel and a permeate flow comprising the material that is removed from the thick walled hollow fiber tangential flow filter through the permeate tubing (Davis discloses wherein ell culture including target substance is transported to the tangential separation unit, the retentate is returned to the bioreactor and the permeate is removed to a collection vessel; see ¶ [0024]; the tangential filtration filter (22) includes a retentate port (38) coupled a second conduit (20) so as to recycle retentate from the separation unit (22) to the bioreactor (21); see ¶ [0027], [0085] and [0105]; FIGS. 3, 5 and 10; the process of transporting fluid from the bioreactor to the separation unit, transporting fluid from the separation unit to the bioreactor, and employing circulation disposable pump for recirculation and moving fluid between the bioreactor and separation unit; see ¶ [0023], [0059], [0069] and [0083]; FIGS. 3 and 10). 	Modified Davis does not discloses the process of priming the pumphead through a connector.  	Guinn discloses a bioreactor system comprising a bioreactor (302), a pump (320) and a connector (342) for priming the pump (see FIG. 8; col. 12, lines 11-29 of Guinn).  	 In view Guinn, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the third connector with that of Guinn for the purpose of priming the system, as disclosed by Guinn (see FIG. 8; col. 12, lines 11-29 of Guinn). 
Regarding claim 7, modified Davis further discloses a reusable control system (control system (16) including a processor for monitoring and controlling the operation of the disposable pump; Davis, ¶ [0059] and [0069]; FIGS. 3 and 10).  	Modified Davis does not explicitly disclose a reusable pump motor configured for cooperation with the disposable pumphead. 	 West discloses a system comprising a bioreactor, a pump control system comprising a pump including a pump head and motor cooperating with the pump head (see ¶ [0046] of West). 	In view of West, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a motor with the pump head of modified Davis for the purpose of providing means for operating the pump head, as disclosed by West (see ¶ [0046] of West). One of ordinary skill in the art would have been motivated to make said modification for the purpose of facilitating fluid flow between the bioreactor and separation unit.
Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (previously cited, US 2013/0115588) (hereinafter “Davis”) in view of Singh et al (US 2013/0012689; hereinafter “Singh”) and Vann (US 4,941,897).
Regarding claim 8, Davis discloses a system for proliferation of cells within the bioreactor, comprising a hollow fiber tangential flow filter having a wall including a first surface and a second surface, and defining a lumen extending longitudinally through the hollow fiber filtration (tangential hollow flow filter (22) formed of polyethylene material includes the claimed features; see FIGS. 5, 3 and 10; ¶ [0016]; [0029]; [0040]; [0064], [0087]-[0088], [0099] and [0108]; Claim 7). 	Davis does not explicitly disclose wherein the wall of the polyethylene tangential flow filter comprising a plurality of tortuous paths through the thickness of the wall for capturing elements within a tangential flow of fluid along the filter, the tortuous paths comprising narrowing channels and settling zones. 	Singh discloses that use of depth filters for bioprocessing cell culture broth is well-known in the art, because it allows removal of contaminants and are disposable ([0080]). 	Vann discloses hollow fiber membrane depth filtration having a wall thickness through which the pores define tortuous path. The twists and turns in the path provide tight corners, kinks and areas of reduced diameter which trap particles if a much smaller size than the nominal pore size (Vann, col. 6, ll. 35-45; FIG. 6). 	In view of Singh and Vann, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tangential flow filter of Davis with the filter of Vann, since Singh discloses that it is well-known in the art to employ depth filters for bioprocessing of cell culture broth (Singh at [0080]). One of ordinary skill in the art would have made said modification, because it allows removal of contaminants and are disposable (Singh at [0080]). Further, one of ordinary skill in the art would have made said modification because Vann discloses that the tortuous path of the filter facilitates better removal of contaminates from the fluid (Vann, col. 6, ll. 35-45; FIG. 6). 	Modified Davis discloses wherein the tortuous path is defined by the thickness of the wall of the hollow fiber filter (Vann, col. 6, ll. 35-45), but does not explicitly disclose wherein the thickness is 1.2-1.7 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the thickness of the wall of modified Davis to have the claimed thickness. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious. Further, one of ordinary skill in the art would have made said modification for the purpose of achieving the desired filtration of contaminants. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.  	The wall of the tangential flow depth filtration of modified Davis includes the features of the claimed wall, and thus fully capable of: surface retained material in the tangential flow of fluid too large to enter the tortuous paths within the wall of the depth filtration filter are retained on a first surface of the wall; 	depth strained particles enter the tortuous paths and become lodged in the narrowing channels in the wall of the depth filtration filter;  	the settling zones capture small particles which enter the tortuous paths; and 	permeate flows through the tortuous paths from the first surface of the wall to the opposite surface of the wall. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,711,238. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10, 711,238.  	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot in view of the new ground of rejection. The references of Singh and Vann are relied upon for disclosing the features of the claimed depth filter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799